DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Cynthia Barnett on 04/19/2022.
The application has been amended as follows: 
A.	Amend claims 1 and 4 to read as follow:
Claim 1, A surgical device for performing a controlled resection of the neck of a femur during a hip replacement procedure, the surgical device comprising: 
a body portion comprising: 
a mounting portion slidably coupled to the body portion, said mounting portion  mountable on an anterior aspect of a femoral head of the femur to position the body portion with respect to a center of the femoral head; 
a second mounting portion, wherein the second mounting portion is mountable on a superior aspect or on a superior lateral aspect of the femoral head while the anteriorly mountable mounting portion is mounted on the anterior aspect of the femoral head; and 
a slidable member defining an opening extending therethrough for mounting the body portion on an intramedullary pin extending along a longitudinal axis located in an intramedullary canal of the femur; and 
a resection guide, wherein the resection guide is adjustably locatable at a plurality of positions on the body portion for positioning a resection plane indicator of the resection guide with respect to the neck of the femur according to a measured radius/diameter of the femoral head;
wherein the body portion includes a plurality of discrete connection features, each discrete connection feature for mounting the resection guide on the body portion to place the resection plane indicator at a respective position according to the measured radius/diameter of the femoral head; 
wherein the anteriorly mountable mounting portion is configured for slidable adjustment along first markings of the body portion in a direction parallel to the longitudinal axis of the intramedullary pin to measure the radius/diameter of the femoral head, and the slidable member is configured for adjustable sliding along second markings the body portion in a direction perpendicular to the longitudinal axis of the intramedullary pin for measuring a femoral offset of the femur.
Claim 4, The surgical device of claim 1, wherein of the connection feature comprises an opening in the body portion within which a mounting member of the resection guide is receivable.
B.	Cancel claims 2, 3, 6 – 10 and 13 – 14.
C.	Allow claims 1, 4, 5, 11 – 12 and 15.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Wozencroft (US Pub. 2007/0162039 A1) which discloses a related device [abstract, Figs. 1 – 14] comprising anterior and posterior mounting portions (by arms 4 and 12) , opening (defined through member 1 for receiving rod 3), and a resection guide (by 6 / 7). Wozencroft does not disclose all the limitations of the claims as currently amended, mainly directed to the structural correlation of the components of the claimed device. Accordingly, the claims as currently amended are allowable over the discovered reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775